
	
		II
		110th CONGRESS
		1st Session
		S. 1489
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mrs. Murray (for herself
			 and Ms. Cantwell) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for an additional place of holding court in
		  the western district of Washington.
	
	
		1.Additional place of holding
			 courtSection 128(b) of title
			 28, United States Code, is amended by striking and Tacoma and
			 inserting Tacoma, and Vancouver.
		
